SMITH, Chief Judge.
In this wagering tax prosecution, defendant moves to dismiss on the ground that the purchase of the Special Tax Stamp within the month during which he commenced business is compliance with the Act, relying on Farmer v. U. S., 10 Cir., 1942, 128 F.2d 970.
The Farmer case, however, is a retail liquor dealer tax case, to which 26 U.S.C. § 3272, permitting payment by the end of the month of starting business is applicable.
26 U.S.C. § 3292, however, applies sections 3271, 3273(a), 3275, 3276, 3277, 3279 and 3280 to the Wagering Tax, but specifically provides that no other provision of subchapter B of chapter 27 (which includes section 3272) shall so extend or apply. In the absence of applicability -of section 3272, the provisions of 3271 plainly require purchase of the stamp before commencement of a wagering business.
The motion to dismiss the criminal information is denied.